Citation Nr: 1535172	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  09-24 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a disability manifested by memory loss, to include as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to April 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  

The Board remanded the appeal in September 2013, July 2014, and December 2014 for additional development which included a request for a VA examination and medical opinion to address claimed memory loss.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDING OF FACT

The Veteran does not have a currently diagnosed disability related to claimed memory loss, to include dementia.  


CONCLUSION OF LAW

The criteria for service connection for a disability manifested by memory loss, to include as secondary to a service-connected diabetes mellitus, have not been met. 
38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  March 2006 and September 2008 VCAA notice letters provided adequate preadjudicatory notice to the Veteran addressing the claim for service connection, to include secondary service connection.    

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA treatment records, VA examinations, and the Veteran's statements.

VA examinations and supplemental opinions dated in November 2013, September 2014, and May 2015 address claimed memory loss.  The Board finds that, cumulatively, the VA examinations and supplemental opinions of record are adequate because examinations were performed by a medical professional, were based on a thorough examination of the Veteran, included requested neuropsychological testing, and medical opinions were predicated on a review of the record; contain a description of the relevant history and medical findings at issue; documents and considers the Veteran's complaints of memory loss; and contain adequate medical opinions along with reasons and bases for the opinions rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  
38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310(b) provides that any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.  In reaching this determination as to aggravation of a nonservice-connected disability, consideration is required as to the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition), in comparison to the current level of severity of the nonservice-connected disease or injury.  These evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the weight of the evidence does not establish a currently diagnosed disability related to claimed memory loss for which service connection may be granted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 F. 3d 1328 (1997).  

The Court has held that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 312 (2007).  In this case, the Board finds that weight of the evidence shows that the Veteran does not have current dementia or other cognitive disorder related to claimed memory loss.  The Veteran was assessed with dementia during neuropsychological testing in September 2005, prior to the filing of his claim.  However, on follow-up testing in April 2008, the VA neuropsychologist stated that although she entertained a diagnosis of dementia at the time of the last evaluation, the Veteran did not meet diagnostic criteria for dementia.  Additional VA neurological testing in August 2014 did not establish a diagnosis of dementia or current cognitive disorder, and medical opinions provided by a VA psychiatric examiner, based on a review of the record, shows that a diagnosis of dementia or other cognitive disorder was not established at any time.  

VA treatment records show that neuropsycholotical testing was completed by the same VA neuropsychologist in 2005 and 2008.  September 2005 VA neuropsychological testing results were described in detail in an October 2005 report.  The Veteran had reported memory difficulties which he believed coincided with his diabetes.  The VA neuropsychologist stated that the evaluation was "suggestive of some cognitive declines ... although etiology was not clearly understood."  She stated that mildly slowed processing speed was suggested and registration of new information appeared to be borderline impaired, but the Veteran tended to remember what he learned so the deficits did not appear to be with memory per se.  Nonetheless, the VA neuropsychologist stated that these difficulties with new learning were likely to impact memory.  She stated that the Veteran had a number of medical problems that could contribute to his cognitive difficulties, which included diabetes mellitus, hypertension, obstructive sleep apnea, and chronic obstructive pulmonary disease.  She stated that the Veteran did meet the diagnostic criteria for dementia.

On a follow-up neuropsychological evaluation in April 2008, the Veteran did not meet the diagnostic criteria for dementia.  Testing results were, again, described in detail.  A summary of the findings showed some significant improvements in cognitive functioning compared to the previous evaluation.  The VA neuropsychologist stated that the single outstanding deficit was with delayed recall of a word list where the Veteran's performance fell in the mildly impaired range.  However, she noted that learning and recall of two short stories was entirely intact.  Additionally, while there was previously evidence of slowed processing speed and impaired visuospatial reasoning, performance in these domains was well preserved during the April 2008 examination.  Attentional abilities conceptual and abstract reasoning and mental flexibility all appeared intact.  The neuropsychologist noted that the Veteran had a number of medical problems that could contribute to his very slight memory difficulty which had been stable across two evaluations.  The VA neuropsychologist stated that although she entertained the diagnosis of dementia at the time of the last evaluation, the Veteran did not currently meet diagnostic criteria for dementia.  

A November 2013 VA psychiatric examination noted the history of dementia diagnosed during neuropsychiatric testing in 2005.  The Veteran reported failing memory since 2003.  He reported forgetting to pick up his wife, not being able to find his car in a parking lot, losing directions when driving, having difficulty remembering where he put his keys, money, or other items.  Based on examination of the Veteran, the psychiatrist stated that there was no indication of any major mental disorder.  She opined that the memory deficit could be from dementia which needed to be further investigated by neuropsychiatric testing.  The VA examiner stated that other factors affecting the Veteran's memory could be polypharmacy and many other diseases that he suffers from.  She opined that it is as likely as not that memory problems could have been aggravated by service-connected diabetes.  The Board finds that the November 2013 VA opinion is too speculative to establish a current diagnosis of dementia, or even a nexus between claimed memory loss and service-connected diabetes.  VA regulation provides that service connection may not be based on a resort to speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2015); Obert v. Brown, 5 Vet. App. 30, 33 (1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative.)  

The Veteran afforded a VA neuropsychological examination in August 2014.  The Veteran continued to report slight memory problems.  Neuropsychological testing was completed August 2014 and testing results were described in a September 2014 examination report.  The Veteran's pattern of memory performance on examination was stated to be suggestive of mild retrieval difficulties for non-contextual information.  The VA examiner indicated that the neuropsychological evaluation results were broadly consistent with his results from testing in 2008.  While mild retrieval deficits were noted on non-contextual memory tests and the Veteran appeared to give up on one fluency task, all other results were within expectations and in the intact and average ranges.  Results of this neuropsychological evaluation were notable for maintained cognitive abilities over the past six years and a lack of clear evidence for a diagnosis of a neurocognitive disorder.  Retrieval deficits noted in these results may be attributed to cerebrovascular risk factors, however the lack of progression of cognitive deficits since 2008 suggested that advancing dementia or decline was less likely.  Therefore, the VA examiner opined that no cognitive diagnosis was appropriate at that time.

A September 2014 VA psychiatric opinion indicates that the Veteran's claimed condition was less likely than not proximately due to or the result of a service-connected condition.  The VA examiner reasoned that the Veteran was not found not have a cognitive diagnosis on comprehensive neuropsychological testing completed in August 2014.  

An April 2015 addendum to the November 2013 VA medical opinion clarifies that the earlier opinion was speculative in nature, and that the needed clarification with regard to the Veteran's cognitive status was provided by an updated neuropsychiatric evaluation in August 2014.  Based on a review of the record, to include the updated neuropsychiatric evaluation, the VA examiner opined that the Veteran's claimed condition was less likely than not due to or the result of his service-connected disability.  A second June 2015 addendum opinion provided by the November 2013 VA examiner shows that, after a review of conflicting medical evidence of record, it was less likely that the Veteran has had dementia or any other cognitive disorder resulting in memory impairment at any time.  She reasoned that on the October 2005 examination report, the neuropsychologist reported that some mild slowing was observed on attentional tasks that involved a motor component.  However, difficulties appeared to be primarily related to diminished registration, since he tended to remember most of what he learned.  Therefore, the problems did not appear to be with memory per se."  The VA examiner cited additional findings from the October 2005 testing report with regard to the Veteran's intellectual functioning, conceptional reasoning, abstract reasoning, and attentional abilities which were noted to be average to above average.  The VA examiner stated that these observations do not indicate a diagnosis of dementia.  She further reasoned that since the 2005 evaluation, the Veteran had not shown dementia, and had not been diagnosed with dementia or other cognitive disorder.  Therefore, the VA examiner opined that dementia or a cognitive disorder was not diagnosed in the Veteran at this time.

The Board finds that while the Veteran was initially assessed with dementia in October 2005, the weight of the evidence shows that he does not have a current diagnosis of dementia or other cognitive disorder, and that he did not have a diagnosis of dementia at any time.  The same neuropsychologist who provided the October 2005 diagnosis of dementia, opined, on follow-up testing in April 2008 that although she entertained the diagnosis of dementia at the time of the last evaluation, the Veteran did not currently meet diagnostic criteria for dementia.  Neuropsychological testing completed in conjunction with an August 2014 VA examination shows that a diagnosis of dementia was less likely with no cognitive diagnosis was appropriate.  A November 2013 VA examiner also opined, in April 2015 and June 2015 addendum opinions that the Veteran did not have dementia or other cognitive disorder diagnosed at any time, clarifying that the Veteran did not have a diagnosis of dementia in 2005 based on a review of the October 2005 testing report.  The Board finds that VA neuropsychologists and VA examiners provided adequate reasons and bases for their findings based on examination of the Veteran and a review of the record, and therefore, those opinions are probative.  Because current medical evidence, to include neuropsychiatric evaluations completed in April 2008 and August 2014, do not reflect a current cognitive defect or current disability related to claimed memory loss, the Board finds that service connection is not warranted.   

While the Veteran has identified complaints of memory loss since his diagnosis of diabetes mellitus in a March 2011 substantive appeal and during the course of VA treatment, the Board finds that the Veteran does not have a diagnosed cognitive disorder associated with his complaint memory loss.  The Board finds that the Veteran is competent and credible in identifying symptoms of perceived memory loss; however, the weight of the evidence shows that the Veteran does not meet the criteria for a current diagnosis of dementia or other cognitive disorder.  Insomuch as the Veteran has attempted to establish a nexus between claimed memory loss and service-connected diabetes through his own lay assertions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, which is whether the Veteran has a currently diagnosed cognitive disorder, such a diagnosis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  The Board has, therefore, accorded greater probative weight to competent, credible, and probative evidence provided by current VA neuropsychological testing completed in April 2008 and August 2014, and VA medical opinions based on a review of such testing results.  For these reasons, the Board finds that the weight of the evidence shows that the Veteran has no current cognitive disorder or disability related to claimed memory loss.  

Absent a current diagnosis, the Board finds that service connection is not warranted for a claimed disability manifested by memory loss on either a direct or secondary basis.  Because the preponderance of the evidence is against the claims for service connection, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a disability manifested by memory loss is denied. 




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


